Citation Nr: 1518025	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

A. Bordewyk



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1979 and from January 1983 to October 1984.  He died in March 2014, during the pendency of this appeal.  The appellant is the Veteran's surviving spouse and has been substituted as the claimant for purposes of processing the claim to completion.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, regardless of the precise diagnosis. 


FINDING OF FACT

The evidence of record does not reflect a diagnosis of an acquired psychiatric disability, to include PTSD, at any time during the pendency of the claim.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.303, 3.304(f) (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of an August 2011 letter describing the division of responsibility between the claimant and VA duty for obtaining evidence, the evidence needed to substantiate a claim for service connection, and the process by which disability ratings and effective dates are assigned.  

Regarding the duty to assist, private and VA treatment records have been obtained and no other outstanding treatment records have been identified.  The Veteran was provided with a VA examination in November 2011.  The Board finds that the examination report is adequate as it contains detailed findings based on physical examination, the Veteran's reported history, and a review of the claims file.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the duty to assist is also satisfied.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, the evidence does not demonstrate the presence of an acquired psychiatric disability, to include PTSD, at any time since the claim was filed in July 2011.  The Veteran did not report receiving mental health treatment or a diagnosis of an acquired psychiatric disability, and the medical records associated with the claim are negative for any complaints, treatment, or diagnoses of an acquired psychiatric disability.  This includes the November 2011 VA examination report, in which the examiner concedes that the Veteran was certainly exposed to formidable traumatic stressors during service, but experienced few significant social or occupational problems since that time.  Accordingly, the VA examiner concluded that not only did the Veteran not meet the criteria for a diagnosis of PTSD, he did not meet the criteria for any acquired psychiatric disability.  

Regarding the lay evidence of record, in the July 2011 claim and in an August 2011 statement, the Veteran reported experiencing stress in service.  In a May 2012 statement, he noted symptoms involving trouble sleeping.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Critically, the symptom of difficulty sleeping was noted by the VA examiner, who nevertheless found that a current acquired psychiatric disability was not demonstrated.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed).  
For the reasons expressed above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


